Case 2:20-cv-08017-PA-AGR Document 1 Filed 09/02/20 Page 1 of 7 Page ID #:1




 1    Julie E. Kamps, Esq. (SBN 282536)
      E-mail: jkamps@wpcfs.com
 2
      1900 Avenue of the Stars, Suite 310
 3    Los Angeles, CA 90067
 4    Telephone: (310) 203-2942
      Facsimile: (310) 843-9389
 5
 6   Attorney for Defendant
     WestPark Capital, Inc.
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11                                 )
     IVAN RUNG, on behalf of all others           Case No.:
     similarly situated            )
12                                 )
                   Plaintiff,      )
13                                 )
     vs.                           )
14                                 )             NOTICE TO FEDERAL COURT OF
                                   )             REMOVAL OF ACTION BY
15   YAYYO, lNC, RAMY EL-BATRAWI, )
                                   )             DEFENDANT WESTPARK
     JONATHAN ROSEN, KEVIN F.      )
16                                               CAPITAL, INC.
     PICKARD, HARBANT S. SIDHU,    )
17   JEFFREY J. GUZY, CHRISTOPHER )
     MIGLINO, PAUL RICHTER, AEGIS ))
18
     CAPITAL CORP., WESTPARK       )
19   CAPITAL, INC. and DOES 1-25   )
     inclusive,                    )
20                                 )
                                   )
21              Defendants.        )
22
           TO THE CLERK OF THE ABOVE-ENTITLED COURT:
23
           PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441, 1446,
24
     & 1453, Defendant WestPark Capital, Inc. (“WestPark”), hereby removes this
25
     putative nationwide class action from the Superior Court of California for the
26
     County of Los Angeles, where it is currently pending as Case No. 20STCV27876,
27
     to the United States District Court for the Central District of California.
28                                           1
                       NOTICE TO FEDERAL COURT OF REMOVAL OF ACTION
                            BY DEFENDANT WESTPARK CAPITAL, INC.
Case 2:20-cv-08017-PA-AGR Document 1 Filed 09/02/20 Page 2 of 7 Page ID #:2




 1         This Court has original jurisdiction over this action under the Class Action
 2   Fairness Act of 2005 (“CAFA”), 28 U.S.C. §§ 1332(d) & 1453. Under the most
 3   recent case law, no exception applies and removal under CAFA is to be broadly
 4   construed pursuant to the Supreme Court and congressional intent.
 5         Here, WestPark meets the required elements for removal to federal District
 6   Court pursuant to 28 U.S.C. § 1332(d): (a) there is minimal diversity of citizenship
 7   between the parties; (2) the proposed class has at least 100 members; and (3) the
 8   amount in controversy exceeds $5,000,000.
 9         Under modern judicial authority, no exception to CAFA applies here.
10   Modern authority holds that CAFA’s removal provision trumps the 1933 Act’s bar
11   to removal in Section 22 of the 1933 Act. See, e.g., Owen v. Elastos Found., 438
12   F. Supp. 3d 187, 188 (S.D.N.Y. 2020) (denying motion for remand on the grounds
13   that CAFA trumps the 1933 Act); Katz v. Gerardi, 552 F.3d 558, 561-62 (7th Cir.
14   2009); New Jersey Carpenters Vacation Fund v. HarborView Mortg. Loan Tr.
15   2006-4, 581 F. Supp. 2d 581, 585-88 (S.D.N.Y. 2008).
16         While the Ninth Circuit held that Section 22 of the 1933 Act overrode
17   CAFA in Luther v. Countrywide Home Loans Servicing LP, 533 F.3d 1031 (9th Cir.
18   2008), subsequent cases suggest that the Supreme Court’s decision in Dart
19   Cherokee Basin Operating Co. v. Owens, 574 U.S. 81 (2014) means that Luther
20   should now come out the other way. The Northern District of California
21   recognized this in its 2018 decision Coffey v. Ripple Labs Inc., 333 F. Supp. 3d 952
22   (N.D. Cal. 2018).
23         The Supreme Court, in Dart Cherokee Basin Operating Co. v. Owens, 574
24   U.S. 81 (2014), stated that “no anti-removal presumption attends cases invoking
25   CAFA, which Congress enacted to facilitate adjudication of certain class actions in
26   federal court.” Dart Cherokee at 89.
27
28                                          2
                      NOTICE TO FEDERAL COURT OF REMOVAL OF ACTION
                           BY DEFENDANT WESTPARK CAPITAL, INC.
Case 2:20-cv-08017-PA-AGR Document 1 Filed 09/02/20 Page 3 of 7 Page ID #:3




 1         The Ninth Circuit has followed Dart Cherokee. “[B]ecause interstate class
 2   actions involve more people, more money, and more interstate commerce
 3   ramifications than any other type of lawsuit, such cases properly belong in federal
 4   court.” Jordan v. Nationstar Mortg., LLC, 781 F.3d 1178, 1182 (9th Cir. 2015)
 5   (citation omitted). Under Jordan, actions being removed under CAFA are entitled
 6   to a broad construction of CAFA and removal is favored. The Ninth Circuit held
 7   in Jordan that there is no anti-removal presumption to CAFA removals and CAFA
 8   should be read broadly with a strong preference that interstate class actions should
 9   be heard in federal court if properly removed by any defendant.
10         In Coffey, the Northern District of California agreed that part of Luther’s
11   reasoning was undermined by Dart Cherokee. Coffey at 958. The Coffey Court
12   cited authority for the proposition that Dart Cherokee’s “‘assertion that no anti-
13   removal presumption applies to cases removed under CAFA’ calls into question
14   Luther’s holding regarding § 22(a) [of the 1933 Act] and § 1453.” Coffey at 958
15   (citing Moore et al., 16 Moore’s Federal Practice – Scope of Removal,
16   § 107.91[1][b] (2018)).
17         Therefore, there is a substantial basis for this Notice of Removal.
18                                    BACKGROUND
19         1.       On July 22, 2020, an action was commenced in the Superior Court of
20    the State of California in and for the County of Los Angeles, entitled Ivan Rung
21    vs. YayYo, Inc., Ramy El-Bacrawi, Jonathan Rosen, Kevin F. Pickard, Jeffrey J.
22    Guzy, Christopher Miglino, Harbant S. Sidhu, Paul Richter, Aegis Capital
23    Corporation, WestPark Capital, Inc., and Does 1 through 25, inclusive, as Case
24    Number 20STCV27876. Pursuant to 28 U.S.C. § 1446(a), a copy of the Complaint
25    that was filed in state court is attached hereto. See Exh. A (Summons and
26    Complaint).
27
28                                            3
                        NOTICE TO FEDERAL COURT OF REMOVAL OF ACTION
                             BY DEFENDANT WESTPARK CAPITAL, INC.
Case 2:20-cv-08017-PA-AGR Document 1 Filed 09/02/20 Page 4 of 7 Page ID #:4




 1         2.     Plaintiff asserts two causes of action on behalf of a putative
 2    nationwide class in the Complaint, violation of §11 of the Securities Act of 1933
 3    (the “1933 Act”) violation of §15 of the 1933 Act, concerning an Initial Public
 4    Offering (“IPO”) of YayYo, Inc. (the “Claims”).
 5         3.     Nothing contained in this Notice of Removal or accompanying papers
 6    is intended to waive or relinquish any of the Defendants’ rights to seek to compel
 7    this action to arbitration, all rights of which are expressly reserved.
 8                              GROUNDS FOR REMOVAL
 9         4.     As set forth more fully below, this Court has subject matter
10    jurisdiction under CAFA, 28 U.S.C. §§ 1332(d) & 1453, which confers on federal
11    district courts original jurisdiction over putative class actions where the parties are
12    minimally diverse, there are at least 100 members of the proposed class, and the
13    amount in controversy exceeds $5,000,000.
14         I.     There is a Minimum Diversity of Citizenship between the Parties
15                in a Proposed Class of at least 100 Persons.
16         5.     At least one plaintiff in the putative nationwide class resides in a
17   different state than at least one defendant. See 28 U.S.C. § 1332(d)(2)(A).
18   WestPark Capital, Inc. (“WestPark”) is a Colorado corporation with its principal
19   place of business in Los Angeles, California. At least one member of the putative
20   nationwide class is a citizen of a different state than WestPark.
21         6.     The allegations in the Complaint satisfy the diversity requirements
22   under CAFA, thus the Complaint could have been brought initially into a District
23   Court and is properly removable.
24         7.     There are at least 100 members of the proposed class, and thus the
25   exception in 28 U.S.C. § 1332(d)(5)(B) does not apply.
26
27
28                                           4
                       NOTICE TO FEDERAL COURT OF REMOVAL OF ACTION
                            BY DEFENDANT WESTPARK CAPITAL, INC.
Case 2:20-cv-08017-PA-AGR Document 1 Filed 09/02/20 Page 5 of 7 Page ID #:5




 1         II.     The Amount-In-Controversy Requirement is Satisfied.
 2         8.      CAFA grants federal District Courts original jurisdiction over a class
 3   action with an amount in controversy greater than $5,000,000. See 28 U.S.C.
 4   § 1332(d)(2).
 5         9.      A Notice of Removal must contain a short and plain statement of the
 6   amount in controversy. See Dart Cherokee at 84.
 7         10.     The alleged damages exceed the statutory limits of § 1332 because the
 8   IPO was for 2,500,000 shares of common stock at an initial offering price of $4.00
 9   per share. See Exh. B pp. 4, 7. (Form S-1/A.)
10         11.     The estimated damages is $10,000,000 (number of shares x offering
11   price).
12         12.     Accordingly, the amount in controversy in this action exceeds
13   $5,000,000, exclusive of interest and costs, pursuant to 28 U.S.C. §§ 1332(d)(2)
14   and (5)(B).
15         III.    The Other Prerequisites for Removal Are Satisfied.
16         13.     This Notice of Removal is timely filed. Section 1446(b)(1) “permits
17   defendants to remove state court actions to federal court within thirty days of
18   receiving an initial pleading or other document that reveals a basis for removal.”
19   Jordan at 1179.
20         14.     Plaintiff filed the Complaint with the state court on July 23, 2020.
21   WestPark was served with the complaint on August 3, 2020.
22         15.     Pursuant to Section 1441(a) and 28 U.S.C. § 84(c)(2), this action is
23   properly removed to the United States District Court for the Central District of
24   California, which is “the district and division embracing the place where [the]
25   action is pending.” Leite v. Crane Co. (9th Cir. 2014) 749 F.3d 1117, 1120, fn. 2.
26
27
28                                           5
                       NOTICE TO FEDERAL COURT OF REMOVAL OF ACTION
                            BY DEFENDANT WESTPARK CAPITAL, INC.
Case 2:20-cv-08017-PA-AGR Document 1 Filed 09/02/20 Page 6 of 7 Page ID #:6




 1                                       CONCLUSION
 2         16.    For all of the reasons set forth herein, WestPark removes Michael
 3   Vanbecelaere vs. YayYo, Inc., Ramy El-Bacrawi, Jonathan Rosen, Kevin F.
 4   Pickard, Jeffrey J. Guzy, Christopher Miglino, Harbant S. Sidhu, Paul Richter,
 5   Aegis Capital Corporation, WestPark Capital, Inc., and Does 1 through 25,
 6   inclusive, Case Number 20STCV28066, to United States District Court for the
 7   Central District of California.
 8
 9
10   Dated: September 2, 2020                JULIE E. KAMPS, ESQ.

11
12                                     By:   /s/ Julie E. Kamps
                                             Julie E. Kamps, Esq.
13
                                             Attorney for Defendant
14                                           WestPark Capital, Inc
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           6
                       NOTICE TO FEDERAL COURT OF REMOVAL OF ACTION
                            BY DEFENDANT WESTPARK CAPITAL, INC.
Case 2:20-cv-08017-PA-AGR Document 1 Filed 09/02/20 Page 7 of 7 Page ID #:7




 1                                   CERTIFICATE OF SERVICE

 2
 3           I, Julie E. Kamps, do hereby certify that on the 1st day of September, 2020, I caused to be

 4   served a true and correct copy of Defendant WestPark Capital, Inc.’s Notice of Removal of

 5   Action to Federal Court, as filed by and through the District Court’s electronic filing/ECF system
     and that such true copy is available for downloading and viewing by all counsel of record, and by
 6
     emailing a true copy of the same to counsel for the Plaintiff, having entered an appearance in the
 7
     instant action.
 8
 9
     Dated: September 2, 2020                             /s/ Julie E. Kamps
10
                                                           Julie E. Kamps
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             7
                         NOTICE TO FEDERAL COURT OF REMOVAL OF ACTION
                              BY DEFENDANT WESTPARK CAPITAL, INC.
